Ostrander, J.
Claimant’s decedent was employed by the Cadillac Motor Car Company at an average weekly wage of $12.98. Claimant was totally dependent upon deceased and entitled to compensation, if at all, at the rate of $6.49 per week for 300 weeks. Her decedent died March 21, 1916, from general septicaemia, resulting from an abrasion on his left thumb. The committee of arbitration declined to make an award. Its determination was reversed by the industrial accident board, which considered the testimony produced to the arbitration committee and some further testimony taken by depositions. It was found:
“(1) That on February 29, 1916, George R. Kinney did receive an accidental injury arising out of and in the course of his said employment with the respondent, Cadillac Motor Car Company.
“(2) That the death of George R. Kinney was due to general septicaemia resulting from the said accidental injury, and that the proximate cause of the death was the accidental injury received by the deceased in the course of his employment.
“ (3) That there is no testimony in the case tending to show any intentional and wilful misconduct or any misconduct whatever on the part of the deceased employee.”
It is the contention of the respondent, plaintiff in certiorari, that there is no competent evidence to establish the fact of an accidental injury to claimant’s decedent, arising out of and in the course of his em*437ployment. In this connection it is said that the only evidence tending to show that he received such an injury is hearsay and inadmissible.
It was held in Reck v. Whittlesberger, 181 Mich. 463 (148 N. W. 247, Am. & Eng. Ann. Cas. 1916C, 771), that although statements made by an injured employee relating to his. feelings, mental or physical, are admissible in evidence in such proceedings, statements made as to the cause of the accident or source of injury are not admissible; but that the admission of such incompetent testimony would not necessarily require a reversal of the decision of the board, if there was otherwise a legal basis for its conclusion. To the same effect, as to sustaining the conclusion of the board, is Fitzgerald v. Lozier Motor Co., 187 Mich. 660 (154 N. W. 67). It is necessary, therefore, to examine all of the testimony considered by the board to see if any competent evidence sustains its conclusion.
Claimant’s decedent roomed at the home of the witness Mrs. Collins. The testimony tends to prove that on February 29,1916, he had no bandage on his thumb when he went away to his work in the morning. He worked 10 hours that day, his duty being to assemble brake and clutch pedals. In this employment, abrasions are a common form of injury. Shortly before quitting time, claimant’s decedent went to his foreman, and exhibited his left thumb, which was dirty, naturally, torn up, and clotted over the thumb nail with blood — some of the blood looked to be fresh. The foreman told him to go to the doctor. The plaintiff in certiorari kept a doctor, his office being across the street from the place where the deceased worked. Deceased went out and proceeded in the direction of the doctor’s office — the hospital maintained in the plant. It was the foreman’s practice, if not his duty, to send, or direct, an injured man to the doctor’s office. De*438ceased returned to his rooming house between 5:30 and 5:45 that day with his left thumb bandaged. He was ill and lay down. Next day a physician was called. He found the thumb bandaged as a professional man would bandage it and painted with iodine, with an abrasion at the first joint. The abrasion was infected, septicaemia followed, and deceased died therefrom March 21, 1916. I have omitted all reference to testimony which can be called hearsay; all reference to the statements of the deceased as to when and how he received the injury. But assuming the facts to be those I have stated, I think they support the inference that the injury arose out of and in the course of the employment.
No reversible error appears.
Kuhn, C. J., and Stone, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.